Citation Nr: 9918610	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of VA left hand surgery for excision of 
Dupuytren's contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

In October 1984, at a VA hospital, he underwent left hand 
surgery for excision of Dupuytren's contracture.  In April 
1986, he claimed benefits under 38 U.S.C.A. § 351 
(subsequently recodified as 38 U.S.C.A. § 1151), contending 
that the VA surgery had resulted in additional disability of 
the left hand.  That claim was denied in an August 1986 
rating decision, and also in an October 1987 decision by the 
Board of Veterans' Appeals (Board).

In December 1991, the veteran resubmitted the aforementioned 
claim.  This appeal arises from a February 1996 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) that denied the claim for benefits under the provisions 
of 38 U.S.C.A. § 1151. 

In a June 1998 remand decision, the Board noted that the 
instant claim was filed after the decision by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) in Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd 
sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L. 
Ed. 2d 462 (1994).  The Gardner decision, and the regulatory 
change promulgated pursuant thereto, made a substantive 
change in the law.  Accordingly, the instant claim may be 
treated as a new claim (and not as an attempt to reopen a 
previous final denial), notwithstanding the October 1987 
Board decision denying the April 1986 claim.  Spencer v. 
Brown, 4 Vet.App. 283 (1993), aff'd, 17 F.3d 368 (1994), 
cert. denied, 513 U.S. 810, 115 S. Ct. 61, 130 L. Ed. 2d 19 
(1994).  In our June 1998 decision, the Board remanded the 
claim for further development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran had VA surgical treatment to relieve 
Dupuytren's contracture of the left hand in 1984 and 1991, 
but contracture recurred after each operation.

3.  The etiology of Dupuytren's contracture is unknown, and 
its recurrence after surgery is not uncommon and is due to 
the natural progress of the disorder.  No additional 
disability resulted from VA's treatment of the veteran.


CONCLUSION OF LAW

Benefits under the provisions of 38 U.S.C.A. § 1151 are not 
warranted for residuals of VA left hand surgery for excision 
of Dupuytren's contracture.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The claims file does not include relevant treatment records 
dated earlier than June 1984 and, in a VA outpatient 
treatment record of that date, it was noted that the veteran 
had a "slight increase" in Dupuytren's contracture of the 
left fifth finger and a strand was forming on the left third 
finger.  Dupuytren's contracture is a disorder manifested by 
shortening, thickening, and fibrosis of the palmar fascia 
producing a flexion deformity of fingers.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 373 (28th ed. 1994).  The veteran had been 
stretching, and the proximal interphalangeal joint was tender 
and swollen.  He was told to quit stretching for three weeks, 
and to return in October for possible surgical release of the 
Dupuytren's contracture.  An October 1984 VA outpatient 
treatment record noted more nodule and slightly more 
contracture of the left fifth finger.  The veteran was to be 
admitted two days later for excision of the Dupuytren's 
contracture.

On admission, the veteran reported that he had noticed a cord 
forming in the palm of his left hand approximately ten years 
earlier.  It initially affected the fifth finger and, about 
two years before admission, the fourth finger became 
involved.  He reported a pins-and-needles sensation in the 
fourth and fifth fingers, constant pain in the palm, 
exacerbated by activity, and the most pain in the proximal 
interphalangeal joint of the fifth finger.  Examination 
revealed bilateral Dupuytren's contracture involving the 
third, fourth, and fifth fingers on the left and the third 
and fifth fingers on the right.  The veteran was unable to 
extend the involved fingers.  During the surgery, large, 
fibrous nodules and bands were found, transected at the 
midportion and dissected free, all without harming the 
neurovascular bundles.  In addition, since some of the 
fibrous strands were incorporated into the palmar fascia, a 
large portion of palmar fascia was removed.  Before closing, 
the hand was inspected to ensure that all of the scarred 
tissue was removed.

A November 1984 VA outpatient treatment record noted that the 
veteran had "let the Dupuytren's contracture recur" at the 
left fifth metacarpophalangeal joint.  He was admitted for 
whirlpool, stretching, and splinting or, "[o]therwise, this 
contracture will not be overcome."

A December 1984 VA outpatient treatment record noted that the 
veteran had been recently hospitalized for therapy and 
splinting, and was instructed on individually stretching the 
left third, fourth, and fifth fingers.  Nevertheless, a 
flexion deformity was developing, and extension of the 
fingers was not quite as good as it was when he left the 
hospital after the surgery.

A March 1985 VA outpatient treatment record noted that there 
was contracture, but no nodules, in the area of the left 
fourth and fifth fingers, that a band extended from the 
proximal palm to the third finger, and that the third and 
fifth fingers were tight.  The veteran was shown how to 
stretch each finger individually and instructed to do so at 
least a dozen times each day.

At an October 1985 VA orthopedic examination, the veteran 
gave a three- to five-year history of pain and contracture 
deformity of both hands, left worse than right.  He continued 
to have pain in both hands in spite of a left palmar 
fasciotomy for release of Dupuytren's contracture.  
Examination of the left hand revealed a
45-degree contracture of the left third, fourth, and fifth 
fingers and inability to extend those fingers.  There was a 
"swan-neck" deformity of the fifth finger, with complete 
loss of flexion of the finger at the proximal interphalangeal 
joint, associated with hyperextension of the distal phalanx.  
He was unable to make a complete fist because he could not 
flex the fourth and fifth fingers and had limited flexion of 
the third.  Examination of the right hand revealed evidence 
of early Dupuytren's contracture but without current flexion 
deformity of the fingers.  The diagnoses included bilateral 
Dupuytren's contracture, worse on the left, and status post 
left palmar fasciotomy with residual flexion contracture of 
the third, fourth, and fifth fingers.

In April 1986, the veteran sought benefits under the 
provisions of 38 U.S.C.A. § 351 (later recodified as 
38 U.S.C.A. § 1151) for left hand disability claimed to have 
resulted from the October 1984 VA surgery.

In an April 1986 letter to the VA hospital, the RO asked that 
the records of the veteran's hospitalization and surgery be 
reviewed to determine whether any of his left hand disability 
was a result of accident or VA error, carelessness, 
negligence, or lack of proper skill or judgment.  In a June 
1986 memorandum, the veteran's surgeon summarized the 
examinations and treatment reported above.  In addition, he 
noted that he last saw the veteran in July 1985, at which 
time about 25 degrees of contracture had returned to the left 
hand and the veteran was unable to flex the 
metacarpophalangeal or the proximal interphalangeal joints.  
He was encouraged to do flexion and extensor exercises and to 
continue warm soaks.  He said it was unfortunate that there 
had not been a better recovery, but that the veteran had been 
unable to vigorously exercise his hand after the surgery in 
order to obtain optimum results.  A cover letter on the 
memorandum, from the Chief of Staff of the VA hospital, said 
that they were unable to attribute any additional disability 
to accident or error, carelessness, negligence, or lack of 
proper skill or judgment on the part of hospital staff.

At an August 1986 VA examination, the veteran and his wife 
reported that, since 1984 VA surgery on the veteran's left 
hand, he had had problems using it to button his clothing and 
tie his shoes.  He had done all the prescribed exercises, to 
no avail, and was not interested in more exercises or 
occupational therapy.  They asked whether there was an 
additional surgical procedure that could be performed to 
relieve the condition.  The veteran had difficulty with 
active flexion of the left fourth and fifth fingers, limited 
range of motion at the metacarpophalangeal and proximal 
interphalangeal joints, and was unable to make a complete 
grip using all fingers.  Passive flexion and extension was 
greater except for the fifth finger.  The examiner noted 
that, during the examination, the veteran was able to use his 
left hand to dress and undress and to tie his shoes.  The 
examiner concluded that the veteran had limitation of finger 
flexion but doubted that surgery could correct the problem.  
He felt that vigorous stretching exercises would be of value, 
but noted that the veteran had had problems keeping 
appointments at the occupational therapy clinic and that the 
family did not seem interested in exercise therapy.

At an October 1986 hearing, the veteran testified that, 
before the 1984 hand surgery, he had been able to close his 
hand and use it.  A knot the size of a hickory nut had been 
removed and, since then, he had been unable to close or use 
his hand.  His wife testified that, before his surgery, the 
veteran had good use of his left hand, as he currently did 
with his right, but had been unable to grip objects with his 
left hand since the surgery.  The medical member of the 
hearing panel examined the veteran and reported that there 
was limitation of motion of the fingers, weakness of grip, 
and limited overall use of the hand, but no evidence of 
rheumatoid-type arthritis.

During an August 1989 VA examination, history was noted of 
1984 left hand surgery with poor results.  Currently, the 
veteran had severe, bilateral Dupuytren's contracture.

At a February 1990 hearing, the veteran testified that, after 
the 1984 hand surgery, he was given medication to apply to 
his hand but ran out and it was several days before VA 
provided him with more.  He said he received therapy from VA, 
that he was aware of assertions by VA hospital staff that he 
did not exercise his hand, and that the present condition of 
his hand was not his fault.  He testified that his wife 
worked at a hospital, and a doctor there had told her that 
the veteran should not have had surgery on his hand since he 
had arthritis in it.  At the time of the hearing, he stated 
that he could do nothing with three fingers of the left hand, 
though two fingers were not disabled.

In a March 1990 statement, the veteran contended that, before 
the 1984 hand surgery, he had had good use of his left thumb, 
fingers, and the entire hand.  Since a cyst or some other 
obstruction was removed by the VA hospital, three of the 
fingers were stiff and useless while the other two were 
partially stiff and numb.

In a December 1991 statement, the veteran reported November 
1991 left hand surgery at a VA hospital.  He sought to reopen 
his claim for 38 U.S.C.A. § 351 (§ 1151) benefits for 
residuals of the 1984 surgery.

An October 1991 outpatient treatment record from the VA hand 
clinic noted that the veteran had developed a marked 
contracture of the left fourth and fifth fingers.  The 
impression was Dupuytren's contracture, and the plan called 
for surgical release of the contracture and possible release 
of intrinsic muscles.

A November 1991 VA hospital summary noted that the veteran 
had undergone a 1986 [sic] surgical release of Dupuytren's 
contracture at a different VA hospital and began having 
increasing limitation of motion two years before admission.  
Currently, he had approximately 10 degrees of flexion of the 
left fifth finger, intrinsic muscle dysfunction, and 
decreased range of motion of extrinsic muscles.  He also had 
Dupuytren's contracture of the right hand.  He was admitted 
for elective release of Dupuytren's contracture, exploration 
of the 1984 surgical scar, and possible release of intrinsic 
musculature.  He underwent surgical Z-plasty of the 1984 
surgical scar, exploration of the left fifth finger nerve, 
and intrinsic muscle release.

A December 1991 outpatient treatment record from the VA 
occupational therapy clinic noted that the veteran still had 
stitches from the surgery several days earlier and had 
limitation of motion of the second through fifth fingers of 
the left hand.  He was instructed on exercises to be 
performed at home.  Later that month, it was noted that his 
surgical wound was healing well, but range of motion of the 
fingers of the left hand was unchanged.

At a March 1992 VA examination of the veteran's left hand, he 
had full metacarpophalangeal extension, and he was able to 
make a fist, but there was limitation of motion of the 
fingers.  The examiner noted that Dupuytren's contracture was 
a "familocontracture" of the hands that could be very 
disabling.  It required excision of the palmar fascia, which 
usually released the fingers and permitted full use.  In the 
veteran's case, there was contracture of the surgical scar, 
as well as the fascia, and limitation of motion of the 
interphalangeal joints.  Diagnoses included Dupuytren's 
contracture, status post two operations, with residual 
contracture.

The veteran's physical therapy continued and, by May 1992, it 
was noted that he was gradually regaining slight flexion of 
the left third and fourth fingers but had a persistent 
"swan-neck" deformity of the fifth finger and an inability 
to actively flex the proximal interphalangeal joint.

A March 1994 VA outpatient treatment record noted that 
flexion was restricted in the interphalangeal joints of the 
veteran's left third, fourth, and fifth fingers.  The 
assessment was decreased range of motion of the fingers of 
the left hand status post surgery for Dupuytren's contracture 
and current mild Dupuytren's contracture of the right hand.  
He was instructed on exercises he could perform at home to 
ameliorate the disorder.

At an August 1996 hearing, the veteran testified that, before 
the October 1984 VA surgery, he had had no problems with his 
left hand and was able to move and stretch the fingers and 
make a fist.  Though he had consented to the surgery, he 
contended that he was not informed of potential 
complications.  He testified that, after the surgery, three 
of the fingers became stiff.  His doctor gave him an ointment 
to apply to the hand and told him to soak it in hot, soapy 
water.  After that, he was hospitalized for whirlpool 
therapy.  None of the therapy helped, and his fingers 
remained stiff.  In 1991, he had additional surgery on the 
hand.  He stated that that surgery, and subsequent physical 
therapy, neither improved nor worsened the condition of his 
hand.  He said that, currently, he had arthritis in his fifth 
finger, he had no feeling in it, and he could not bend it.  
Though he said he worked until his retirement in 1972, and he 
had no problems with his hand prior to the 1984 surgery, he 
believed that his hand disorder began during the several 
months that he was a German prisoner of war in late 1944 and 
early 1945.  When asked by the hearing officer why he had the 
1984 surgery if he had no problems with his hand, the veteran 
said there was a painful cyst in his hand the size of a 
nickel and doctors told him it should come out.

On his December 1996 Substantive Appeal, the veteran asserted 
that he was not informed of any risk before he had the 1984 
surgery and, though he may have had problems with his hand 
before the surgery, the condition of his hand was worsened by 
the surgery.

An August 1998 VA examination of the veteran's left hand, 
scheduled pursuant to the Board's remand, revealed some ulnar 
deviation of the fingers, a palmar surgical scar extending up 
part of the fifth finger, and 5-cm surgical scars from the 
1991 operation on the dorsa of the third, fourth, and fifth 
fingers.  The veteran could touch all of his fingertips to 
the thumb and lacked 4 cm of touching the palm with the 
fourth finger.  However, there was no voluntary motion of the 
fifth finger, it was held in 90 degrees of flexion, it could 
not flex beyond that, and it could not extend more than 10 
degrees from the 90-degree position (and that only 
passively).  Limitation of motion of the fingers was focused 
on the proximal interphalangeal joints.  There was a band of 
tissue extending from the palmar surface to the fifth finger.  
The diagnosis was status postoperative times two recurrent 
Dupuytren's contracture of the left hand.  The right hand 
also showed early Dupuytren's contracture.

In reviewing the file, the examiner noted efforts before the 
1984 surgery to relieve the symptoms by physical therapy, and 
similar efforts after surgery to prevent recurrence.  The 
operation report showed excision of all tissue of the palm 
and fingers that was involved in the contracture.  
Nevertheless, the records showed that 25 percent of the 
contracture had recurred within three weeks of surgery and 
the veteran had been reluctant to do stretching exercises.  
The contracture had progressed, and additional surgery was 
performed in 1991.  Records showed that, after the second 
surgery, the veteran said that he had a little more 
flexibility in the third and fourth fingers, but the fifth 
finger remained stiff at the proximal interphalangeal joint.  
At the conclusion of the examination, the examiner commented 
that, in his opinion, neither the 1984 nor the 1991 operation 
had resulted in additional disability, but that the veteran's 
condition was a recurrence of the contracture and not due to 
the treatment given.

The RO subsequently returned the claims file to the examiner, 
and requested further explanation of Dupuytren's contracture, 
its etiology (if known), its anticipated treated and 
untreated progress, and the likelihood and cause of post-
surgery recurrence.

In addressing the etiology of the disorder, the examiner 
explained, in a report dated in November 1998,  that 
Dupuytren's contracture is caused by a proliferative 
fibroplasia of the subcutaneous palmar tissue, occurring in 
the form of nodules and cords resulting in secondary flexion 
contracture of the fingers.  It commonly occurs in the fifth 
to seventh decades of life, and is ten times more frequent in 
men than women.  Though the cause is unknown, the fact that 
it occurs as often in the minor hand as in the major suggests 
that trauma is an unlikely cause.  The lesion usually begins 
in line with the fourth finger at the distal palmar crease 
and progresses to contracture of the metacarpophalangeal and 
proximal interphalangeal joints of the fourth and fifth 
fingers.  Discomfort is rare, but pain over the nodules is 
occasionally reported.  If untreated, the contracture 
deformity usually progresses steadily, though some cases 
include exacerbations and remissions.  The injection of 
corticosteroids is not effective, and treatment usually 
consists of surgical excision of the involved tissue.  If the 
disease is not too advanced, surgery is usually able to halt 
the progress of the disease and relieve the contracture.  
However, "remission" is not at all uncommon.

After reviewing the records, the examiner noted that the 
veteran's condition after the 1984 surgery was improved but 
the progress of the disease was not arrested, it continued, 
and a second operation was performed seven years after the 
first.  That operation resulted in minimal, and temporary, 
improvement, and the disease continued to progress to its 
present state.  He concluded that neither the 1984 nor the 
1991 surgery had resulted in additional disability, and that 
the veteran's current disability was a result of recurrence 
of the contracture and not a result of the treatment 
provided.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).
Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. §§ 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred would not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals) (Court) in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and by the United States Supreme Court in Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court.  
60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 
1996) (codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed in December 1991, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim was adjudicated by the RO, and has 
been reviewed by the Board, under the Gardner interpretations 
of 38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

Turning now to the evidence in this case, the first question 
is whether the veteran had additional disability after the 
1984 surgery.  That question is addressed by examining 
evidence of the veteran's physical condition before and after 
the 1984 surgery.  At the August 1996 hearing, he testified 
that, before the 1984 surgery, he had no problems with his 
left hand and was able to move and stretch the fingers and 
make a fist.  That testimony, however, is contradicted by 
1984 medical treatment records.  Those records showed a ten-
year history of Dupuytren's contracture and current evidence 
of cords in the palmar tissue, with contracture of the third, 
fourth, and fifth fingers.  The veteran testified, when asked 
why he had the 1984 surgery if he had no disability, that he 
had a painful "cyst" in the palm of his left hand.  Medical 
evidence also showed that, within three weeks of the 1984 
surgery, contracture deformity recurred in the left third, 
fourth, and fifth fingers.  While that evidence shows that 
the surgery did not alleviate the contracture disability, it 
also suggests that the surgery did not result in additional 
disability.  Moreover, after reviewing all of the medical 
evidence, the examiner who conducted the August 1998 VA 
examination, and the November 1998 review, concluded that 
additional disability did not result from the 1984 surgery.

If it could be said that there was additional disability 
after the 1984 surgery, the next question would be whether it 
was due to the veteran's failure to follow instructions.  A 
November 1984 VA outpatient treatment record noted that he 
had "let the Dupuytren's contracture recur" and he was 
admitted to the hospital for physical and whirlpool therapy 
or, "[o]therwise, this contracture will not be overcome."  
Other medical evidence suggested that the veteran did not 
comply with instructions to vigorously exercise the fingers 
of his left hand.  The Board notes evidence of the veteran's 
failure to follow instructions but does not decisively rely 
on it.  Our reluctance to rely on it is due, in part, to the 
evidence that shows no additional disability after the 1984 
surgery, but it is also due to the lack of significant 
evidence of the effect of physical therapy on Dupuytren's 
contracture.  Thus, if there were evidence of additional 
disability, we would be unwilling to attribute it to the 
veteran's failure to follow instructions.

Finally, if it could be said that there was additional 
disability after the 1984 surgery, the last question would be 
whether it was due to the continuation or natural progress of 
the disease that the surgery was intended to alleviate.  In 
his November 1998 addendum to the August 1998 VA examination, 
the examiner noted that, though the cause of Dupuytren's 
contracture is unknown, surgery is usually able to halt its 
progress and relieve the contracture if the disease is not 
too far advanced.  However, "remission" is not at all 
uncommon.  The context, here, suggests that the examiner 
intended to say that "recurrence," rather than 
"remission," is not uncommon.  In another part of his 
report, he specifically attributed the veteran's current 
disability to a recurrence of the contracture rather than to 
the 1984 or 1991 operations.

In any event, it is clear that the medical evidence of record 
in this case does not support the veteran's claim of 
additional disability due to VA hospitalization or medical or 
surgical treatment.  It is important to note that the Board 
may consider only independent medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
Here, the medical evidence, discussed above, preponderates 
against the veteran's contentions, and he has neither 
introduced medical evidence to the contrary, nor identified 
any source of possible contrary medical information.

To summarize, the medical evidence shows that there was no 
additional disability after either the 1984 or 1991 
operations, and that the veteran's current disability is due 
the natural progress of Dupuytren's contracture.


ORDER

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of VA left hand surgery for excision of 
Dupuytren's contracture, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

